                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD BRELO,                                   Case No. 19-cv-00017-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     DONALD TRUMP, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   The court dismissed the complaint with leave to amend after discussing the deficiencies

                                  15   with the complaint. The time to file an amended complaint has passed and plaintiff has

                                  16   not submitted an amended complaint, but he has indicated that he wishes to appeal the

                                  17   dismissal with leave to amend issued by the court. The case is DISMISSED as frivolous

                                  18   and for failure to state a claim as set forth in the prior order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: April 4, 2019

                                  21

                                  22
                                                                                                  PHYLLIS J. HAMILTON
                                  23                                                              United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         RICHARD BRELO,
                                   4                                                          Case No. 19-cv-00017-PJH
                                                        Plaintiff,
                                   5
                                                  v.                                          CERTIFICATE OF SERVICE
                                   6
                                         DONALD TRUMP, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 4, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17    Richard Brelo ID: A#79936
                                        Mendocino County Sheriff's Office
                                  18    Corrections Division
                                        951 Low Gap Road
                                  19    Ukiah, CA 95482
                                  20

                                  21
                                       Dated: April 4, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  27
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  28
                                                                                          2
